Exhibit 10.1

 

Portions of this Exhibit were omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request. Such
portions are marked by a series of asterisks.

 

TRADEMARK LICENSE AGREEMENT AND OPTION TO PURCHASE

 

Effective January 1, 2006 (the “Effective Date”), The Procter & Gamble Company,
an Ohio corporation, (hereinafter called “Licensee” together with its
Affiliates) and Prestige Brands Holdings, Inc., a corporation organized and
existing under the laws of Delaware, having its principal place of business at
90 N Broadway, Irvington, NY 10533  (hereinafter called “Licensor” together with
its Affiliates) agree as follows:

 

ARTICLE I

BACKGROUND

 

1.1           Licensor is the owner of the Licensed Mark, which is used by
Licensor in association with its advertising and marketing of COMET relating to
household cleaning products.

 

1.2           Licensee desires to obtain a non-transferable, exclusive license
to use Licensor’s Licensed Mark in the Territory in connection with the
manufacture, sale, and distribution of the Products hereinafter described.

 

1.3           Licensor is willing to grant such a non-transferable, exclusive
license in the Territory under the terms and conditions hereinafter set forth.

 

ARTICLE II

DEFINITIONS

 

Unless otherwise noted, the following terms shall have the following meanings:

 

2.1           “Affiliate” shall mean any corporation, or other legal entity
(including joint ventures) controlling, controlled by, or under common control
with The Procter & Gamble Company or, Prestige Brands Holding, Inc.
respectively, through stock ownership, or other equity interest, direct or
indirect.

 

2.2           “Agreement” shall mean this license agreement pertaining to the
Licensed Mark and entered into by and between Licensor and Licensee.

 

2.3           “Contract Year” shall mean any period commencing on January 1 and
ending on the following December 31 unless otherwise noted.

 

2.4           “Field of Use” shall mean Cleaning products.

 

2.5           “Licensed Mark” shall mean COMET (including foreign language
variations) and CHLORINOL as shown in Exhibit A.

 

2.6           “Net Sales” shall mean P&G’s invoice price (F.O.B. Factory), after
deduction of returns, regular trade and quantity discounts, insurance, duties
and sales or value added tax

 

1

--------------------------------------------------------------------------------


 

actually payable by P&G, which generally speaking means the net sales of the
brand as regularly reported in the local financial statements.

 

2.7           “Products” shall mean all products using the Licensed Mark in the
Field of Use.

 

2.8           “Quarter” shall mean any three month period beginning on any
January 1 and ending on the next March 31, beginning on any April 1 and ending
on the next June 30, beginning on any July 1 and ending on the next
September 30, beginning on any October 1 and ending on the next December 31,
provided however that the first Quarter for the purposes of this agreement shall
begin on the Effective Date and end on the earliest of the next March 31,
June 30, September 30 or December 31.

 

2.9           “Territory” shall mean Russia, Ukraine, Belarus, Lithuania,
Estonia, Latvia, Mongolia, Kazakhstan, Uzbekistan, Armenia, Azerbeijan, Georgia,
Kyrgystan, Tadjikistan and Turkmenistan.

 

2.10         “Trigger Point” shall mean the annual Net Sales in the Territory
from January 1, 2005 through December 31, 2005 expressed in U.S. Dollars
pursuant to Section 8.5.

 

ARTICLE III

GRANT OF LICENSE

 

3.1           Licensor grants to Licensee a non-transferable, exclusive license
in the Territory, with the right to sublicense subject to the terms and
conditions of this Agreement, as further defined in Article XV hereinafter, to
manufacture, market, use, sell and distribute Products in the Territory in any
or all distribution channels.

 

3.2           During the Term of the License and any extension thereof Licensee
shall employ commercially reasonable efforts to commercialize the Products
within the Territory.

 

ARTICLE IV

TERM

 

4.1           This Agreement shall be in effect from the Effective Date until
December 31, 2015, unless terminated earlier pursuant to the terms of Article V
(the “Term”).

 

4.2           The Agreement shall automatically be renewed for ten more Contract
Years unless Licensee gives notice to Licensor eighteen (18) months prior to the
end of the Term that Licensee does not wish to renew this Agreement.  Each
additional Contract Year shall also be deemed to be part of the Term.

 

4.2           This Agreement shall terminate as of the date set forth in
Section 4.1 or 4.2.  After such termination of this Agreement, or after the
termination of this Agreement for any reason in accordance with the provisions
of Article V, Licensee acknowledges that, subject to Section 5.8 of this
Agreement, it has no further rights under this Agreement or to the

 

2

--------------------------------------------------------------------------------


 

Licensed Mark or the license herein granted.

 

ARTICLE V

TERMINATION

 

5.1           Notwithstanding the other provisions of this Agreement, this
Agreement shall be subject to termination by Licensor by written notice to
Licensee, at any time selected by Licensor, following the occurrence of any one
or more of the following events:

 

(i)            if Licensee shall commit any material breach of any
representation, warranty, covenant, or agreement contained herein, and shall
fail to remedy such breach within thirty (30) days after written notice to
Licensee from Licensor of such breach; or

 

(ii)           if Licensee ceases to do business; or

 

(iii)          if Licensee fails to make any payments required by this Agreement
on the date required, and such failure is not cured within thirty (30) business
days of the date of notice of such failure, or

 

(iv)          if  Licensee becomes subject to any voluntary or involuntary
insolvency, cession, bankruptcy, or similar proceedings, or an assignment for
the benefit of creditors is made by the Licensee, or an agreement between the
Licensee and its creditors generally is entered into providing for extension or
composition of debt, or a receiver is appointed to administer the assets of the
Licensee, or the assets of the Licensee are liquidated, or any distress,
execution, or attachment is levied on such of its manufacturing or other
equipment as is used in the production and distribution of the Products and
remains undischarged for a period of thirty (30) days, or

 

(v)           if Licensee fails to achieve Net Sales (expressed in local
currencies) of the Licensed Products in the Territory of 60% of the Trigger
Point (expressed in local currencies) in any Contract Year.  In such an event,
notwithstanding Section 6.5, Licensee would have the right to use other
trademarks with the Licensed Mark as part of a transition or conversion to
another trademark.

 

5.2           If Licensee exercises its Purchase Option pursuant to
Article XVII, this Agreement shall Terminate as of the Closing (as defined in
Article XVII).

 

5.3           Notwithstanding the other provisions of this Agreement, this
Agreement shall be subject to termination by Licensee by written notice to
Licensor, at any time selected by Licensee, if Licensor shall at any time commit
any material breach of any of Licensor’s representations or warranties contained
in this Agreement and such breach is not cured within thirty (30) days after
written or receives notice of such breach from Licensee.

 

3

--------------------------------------------------------------------------------


 

5.4           In the event of expiration or termination of this Agreement for
any reason whatsoever, Licensee shall execute any and all documents necessary to
terminate of record any of Licensee’s rights hereunder, which documents shall be
prepared by Licensor at its expense.

 

5.5           Termination or expiration of this Agreement shall not relieve
either party of any obligations accruing prior to such termination or
expiration, including the obligation of Licensee to pay accrued royalties and
unpaid Minimum Royalties which had become due during the Term of Agreement and
any extensions thereof.

 

5.6           Assumption and Rejection Under U.S. Bankruptcy Code.

 

(a)           Notwithstanding the foregoing and the provisions of Section 5.1,
after any order for relief under the Bankruptcy Code is entered against the
Licensee, the Licensee must assume or reject this Agreement within sixty (60)
days after the order for relief is entered.  If the Licensee does not assume
this Agreement within such sixty (60) day period, Licensor may, at is sole
option, terminate this Agreement immediately by giving written notice to the
Licensee, without further liability on the party of Licensor.  Licensee agrees
that any payments due Licensor under this Agreement after any order for relief
under the Bankruptcy Code is entered against the Licensee shall be entitled to
treatment as administrative expenses under Section 503 of the Bankruptcy Code,
and shall be immediately paid when due to Licensor, without the need for
Licensor to file an application or motion in the Licensee’s bankruptcy case for
payment of such administrative expenses.

 

5.7           Upon termination of this Agreement, subject to Section 5.9 of this
Agreement, Licensee shall not use any of the written, printed, or graphic
material on the package carton or inserts for any purpose without first
obtaining the written consent of the Licensor, which consent may be withheld at
Licensor’s sole discretion.

 

5.8           In the event of expiration or termination of this Agreement,
Licensee shall immediately discontinue use of the Licensed Mark and shall not
manufacture or import, nor sell, distribute or otherwise transfer, nor permit to
be manufactured or imported, nor sold distributed or otherwise transferred, any
additional Products, subject to Section 5.9 of this Agreement.

 

5.9           Upon termination or expiration of this Agreement, Licensee shall
deliver to Licensor no later than thirty (30) days following expiration or
termination of this Agreement, a statement indicating the number and description
of Products on hand together with a description of all advertising and
promotional materials relating thereto. If Licensee has complied with all the
terms of this Agreement, including, but not limited to, complete and timely
payment of  Royalties, and termination is not for cause, then Licensee may
continue to distribute and sell its remaining inventory, on a non-exclusive
basis only, subject to the payment of Royalties, for a period not to exceed nine
(9) months following such termination or expiration (the “Sell-Off Period”). 
Licensee may request an extension of up to six (6) months to sell its existing
inventory which Licensor may or may not accept in its discretion.

 

4

--------------------------------------------------------------------------------


 

5.10         If at any time, Licensee is not properly using the mark on the
Products, or on the labels or tags, or in advertising, or if the standard of
quality of the Products does not conform to the standards set by Licensor,
Licensor may give written notice to the effect, identifying in such notice the
situation to which it objects.  Licensee shall have thirty (30) days after
receipt of such notice to notify Licensor of the means by which Licensee intends
to correct the situation to which Licensor has objected and if Licensee fails to
complete such corrective action within forty-five (45) days, licensor may by
further written notice to Licensee terminate this Agreement forthwith, and in
which event, Licensee shall immediately discontinue use of the Licensed Mark and
shall not thereafter adopt any conflicting or confusingly similar mark or symbol
for use on any goods.

 

ARTICLE VI

LICENSEE’S OBLIGATIONS

 

6.1           Licensee shall be responsible for all costs of the manufacture and
distribution of the Products.  If the Products shall be manufactured by a
contract manufacturer, the contract manufacturer must comply with all the
obligations of Licensee pursuant to this Agreement.  Licensee  shall be
responsible for any breach of its obligations under this Agreement, even if the
breach was actually committed by a contract manufacturer.

 

6.2           Licensee and its contract manufacturers shall comply with all
applicable laws and regulations, including consumer protection and safety
legislation, in importation of materials, manufacture, marketing and
distribution of the Products and Licensor accepts no responsibility or liability
for the noncompliance of Licensee or its contract manufacturers with any
applicable laws and regulations.  Licensee shall be responsible for verifying
compliance by its contract manufacturers with all applicable laws and
regulations.

 

6.3           Licensee shall produce only a high quality product in accordance
with appropriate Product specifications, Good Manufacturing Practices, and
Licensee’s quality control and assurance procedures and policies. Licensee
warrants that all Products shall meet or exceed industry standards, be free from
defects, be fit for their intended purposes, and be produced, packaged and
distributed in compliance with any and all applicable legislation and regulation
including federal, state and local laws and regulations.  Licensee hereby
guarantees that each shipment or other delivery of Products now or hereafter
made by Licensee, as of the date of such shipment or other delivery, shall
conform to the above requirements.  Licensor may conduct annual process audits
with respect to the Product at mutually agreeable times to be arranged between
the parties.

 

6.4           Neither Licensee nor its contract manufacturers shall engage in
child labor practices or in unfair labor practices, and Licensee shall be
responsible to verify compliance by its contract manufacturers.  For purpose of
this section, the term “child” shall mean any person younger than the age of
completion of compulsory schooling, but in any event no person younger than the
age of fifteen (15) shall be employed in the manufacturing, packaging, or
distribution of the Products.

 

5

--------------------------------------------------------------------------------


 

6.5           Licensee shall feature the Licensed Mark as the predominant brand
name on the Products and the Products’ case, container or package.  Licensee may
use other trademarks with the Licensed Mark as a subnomen, but not as a
transition or a conversion to another trademark.

 

6.6           Licensor shall have right, at its request, to review annually the
Product specifications, packaging, advertising, promotional materials, sales and
public relations materials as set forth below, but in no event shall such review
rights reduce, mitigate or eliminate any of Licensee’s obligations under this
Agreement.

 

ARTICLE VII

PROMOTION, SELLING, PACKAGING, MARKING

 

7.1           Licensee shall be responsible for all costs associated with the
advertising and promotion of the Product conducted by Licensee.

 

7.2           Licensee shall pay and be responsible for the packaging design and
artwork for the Product and all associated costs.

 

ARTICLE VIII

LICENSE FEES

 

8.1           As consideration for the rights and licenses granted herein,
Licensee shall pay Licensor in the manner and upon conditions set forth in this
Article:

 

8.2           Licensee shall pay Licensor each Contract Year royalties in the
amount appearing below:
*** of Net Sales in Territory for Net Sales up to the Trigger Point and *** of
Net Sales above the Trigger Point.

 

8.3           Any and all royalties accruing to the Licensor under the terms of
this Agreement shall be paid by Licensee within forty-five  (45) days following
the end of each Quarter of the Contract Year in which royalties have accrued. 
In this regard, all moneys due as royalty payments under this Agreement shall be
payable in United States Dollars by bank wire transfer of immediately available
funds to the following account:

 

6

--------------------------------------------------------------------------------


 

Reference “Royalty COMET TM License CEEMEA:  For Royalty Period ()”, providing
within the parentheses the period the royalties relate to, e.g., “(Third
Quarter, 2002)”.  Confirmation via fax should be sent to:

 

Charles N. Jolly

Fax 914-524-6812

 

8.4           Within forty-five (45) days after the end of each Quarter,
Licensee shall prepare and issue to Licensor verified reports for each Quarter
in the English language showing separately:

 

A)   P&G’s invoice price by Product in each country;

 

B)    Itemized deductions for returns, regular trade and quantity discounts,
insurance, duties, and sales or value added tax actually payable by P&G;

 

C)    Net Sales in U.S. Dollars showing the conversion from local currency; and

 

D)    The royalties accrued during the Quarter and payable to Licensor by
Licensee.

 

Such reports shall be substantially in the format set forth in Exhibit B.

 

8.5           The U.S. dollar value of Royalties based on sales made in another
currency shall be determined by first converting Net Sales in the currency of
the country in which sale is made to equivalent United States Dollars and then
applying the applicable royalty rate to the converted Net Sales.  The conversion
rate used in such currency conversion shall be computed monthly as the average
of the official local currency to U.S. Dollar exchange rate set by the central
bank of the local country for the first and last days of the concerned month.

 

8.6           Any withholding tax or other tax of any kind that Licensee is
required by applicable law or regulation to withhold and pay on behalf of
Licensor with respect to the amounts payable to Licensor under this Agreement
shall be deducted from said amount prior to remittance to Licensor; however,
that with respect to any tax so deducted, Licensee shall give or cause to be
given to Licensor such assistance, which shall include the provision of such
documentation as shall be required by revenue authorities, as may be reasonably
necessary to enable Licensor to claim exemption therefrom or obtain a repayment
thereof and shall, upon request, provide Licensor with a certified copy of the
withholding tax certificate as proper evidence of taxes paid on its behalf.

 

ARTICLE IX

AUDIT AND INSPECTION

 

9.1           Licensee shall keep and maintain at its regular place of business
complete books and records of all transactions carried out by Licensee in
connection with sales of Products and with this Agreement, including but not
limited to accounting books and records, sales shipments, deduction and
promotion ledgers, written policies and procedures, and general

 

7

--------------------------------------------------------------------------------


 

ledger entries (hereinafter collectively referred to as the “Records”). Licensee
will keep an extract from its records showing gross sales of the Product and the
direct or allocated deductions applied in arriving at Net Sales. For purposes of
this Section 9.1 the Licensee’s principal place of business shall be deemed to
be Geneva.

 

9.2           Licensee’s Records shall be subject to audit by Licensor during
the full term of this Agreement and for three (3) years subsequent to the date
of termination, as hereinafter provided.  For the purpose of ensuring
verification of compliance by Licensee with all requirements of this Agreement,
Licensor shall have the right to appoint an independent auditor, reasonably
acceptable to Licensee, to inspect and audit the Records during regular business
hours, provided that Licensor shall give to Licensee at least ten (10) days
advance notice of its intention to do so.

 

9.3           If, further to such audit or inspection, Licensor should determine
that the amount of royalties due was greater than the amount reported and/or
paid by Licensee, Licensor shall promptly furnish to Licensee a copy of the
examination report setting forth the amount of the deficiency, and showing, in
reasonable detail, the basis upon which such deficiency was determined. 
Licensee shall promptly pay to Licensor a sum equal to the deficiency within
thirty (30) days from the date the examination report was furnished to
Licensee.  If the amount of any underpayment is greater than five (5) percent,
then all actual costs of the independent audit shall be borne by Licensee;
otherwise, such costs shall be borne by Licensor.

 

9.4           In addition to any payments required pursuant to Sections 9.3 or
9.4, if an audit or inspection carried out by Licensor and/or by an independent
auditor pursuant to this Article IX determines that Licensee underpaid royalties
to Licensor, Licensee shall also pay to Licensor interest on such royalty at the
rate of twelve (12%) percent per annum from the date such royalty was due until
the date of actual payment.

 

ARTICLE X

ASSIGNABILITY

 

10.1         This license shall inure to the benefit and be binding on any
assignees of Licensor, subject to Section 5.6.

 

10.2         This license shall inure to the benefit and be binding on any
assignees of Licensee, subject to Section 5.6.

 

ARTICLE XI

CONFIDENTIALITY

 

11.1         “Discloser” shall mean the party disclosing confidential
information.

 

11.2         “Recipient” shall mean the party receiving confidential
information.

 

8

--------------------------------------------------------------------------------


 

11.3         It is understood and agreed that any confidential information which
may be disclosed by either party to the other party pursuant to this Agreement,
including without limitation new products, commercial plans, financial
projections, data, know-how, formulae, processes, designs, sketches,
photographs, plans, drawings, specifications, samples, reports, customer lists,
pricing information, studies, findings, inventions and ideas, are to be used
solely in connection with Recipient’s performance of this agreement and not be
disclosed to any persons other than employees or agents of Recipient.

 

Recipient agrees that:

A)           confidential information shall be held in confidence by using the
same degree of care, but no less than a reasonable degree of care, as Recipient
uses to protect its own confidential information of a like nature;

B)            Recipient shall take such steps as may be reasonably necessary to
prevent disclosure of confidential information to others;

C)            in the event that Recipient is legally required to disclose any
confidential information, Recipient shall promptly notify Discloser so that
Discloser may take steps to protect its confidential information;

D)            Recipient shall return any confidential information to Discloser
at Discloser’s request.

 

The obligations and duties hereunder shall survive for five (5) years after the
last disclosure of Confidential Information under this Agreement.

 

The above requirements impose no obligation on Recipient with respect to
confidential information which: is known to Recipient at the time of its receipt
hereunder; is or becomes generally available to the public through no fault of
Recipient; corresponds in substance to that furnished Recipient by any third
party having a bona fide right to do so and no confidential obligation to
Discloser respecting it; or corresponds to that furnished by Discloser to any
third party on a non-confidential basis.

 

11.4         Except as may be reasonably required for compliance with securities
law disclosures, Licensee agrees not to divulge, permit, or cause their
officers, directors, or agents to divulge the substance of this Agreement, other
than to their representatives and attorneys in the course of any legal
proceeding to which either of the parties hereto is a party for the purpose of
securing compliance with this Agreement.

 

ARTICLE XII

REPRESENTATIONS AND WARRANTIES OF LICENSOR

 

12.1         Licensor represents and warrants that it is the owner of the
Licensed Mark in the Territory for the class of products covering Cleaning
products and that it will maintain such Licensed Marks in the Territory during
the Term of this Agreement. Licensor represents and warrants that it has no
knowledge of any other person or entity who may claim, for the Products in the
Territory, superior rights to the Licensed Mark or any substantially similar
mark.

 

9

--------------------------------------------------------------------------------


 

12.2         Licensor shall be offered the opportunity to lead the defense
against any claim brought against Licensee alleging that a third party has
rights to the Licensed Mark.

 

ARTICLE XIII

INFRINGEMENT BY THIRD PARTIES

 

13.1         Licensee shall notify Licensor of any third party Licensee believes
may be infringing the Licensed Mark and shall provide to Licensor any
information Licensee has in support of such belief.

 

13.2         In the event that Licensor becomes aware that a third party is
infringing Licensed Mark, Licensor shall have the option, at its discretion, to
bring suit against such a third party infringer.  In the event that Licensor
elects to bring suit, Licensee agrees to join Licensor in any such suit, as may
be required by law to facilitate the litigation.  Licensee agrees to provide
reasonable cooperation in the prosecution of any such suit brought by Licensor
and at Licensor’s expense.  If Licensor elects not to bring suit against such
third party infringer and so notifies Licensee, or fails to bring suit within
sixty (60) days after receiving notice from Licensee that said infringement is
causing irreparable harm to Licensee’s sale of Products, Licensee may, at its
discretion and at its cost, bring suit against the third party infringer in its
own name if necessary.  Licensor may further elect to participate, at its own
expense by counsel of its own choosing, in any such suit brought by Licensee. In
the event that Licensee elects to bring suit, Licensor agrees to join Licensee
in any such suit, as may be required by law to facilitate the litigation. 
Licensor agrees to provide reasonable cooperation in the prosecution of any such
suit brought by Licensee and at Licensee’s expense.  Licensee shall reimburse
Licensor for all reasonable expenses, including attorney’s fees, in connection
with providing such cooperation.

 

13.3         Whichever party brings suit against a third-party infringer shall
have full control of the litigation and shall collect any settlements, damages,
or other awards and shall pay all costs of litigation.

 

ARTICLE XIV

INDEMNIFICATION AND INSURANCE

 

14.1         Licensee shall indemnify and hold harmless Licensor, its affiliated
companies, and any of their agents, officers, directors, and employees from and
against any third-party liability, claim, administrative action, cause of
action, suit, damages, and expenses (including reasonable attorney fees and
costs) including but not limited to any damages for personal injuries, including
death and property damage, which:

 

(i)            result from Licensee’s breach of any representation, warranty,
covenant or agreement by Licensee contained herein; or

 

(ii)           result from any disputes with the trade resulting from Licensee’s
dealings or relations therewith; or

 

10

--------------------------------------------------------------------------------


 

(iii)          result from any advertising, promotion, or other actions or
inactions by Licensee in furtherance of its rights under this Agreement except
to the extent such action is based upon the Licensed Mark as contemplated in
Section 14.2; or

 

(iv)          result from adulteration or misbranding of any Product, or that
result from the failure of the Product to meet the industry standards as
required under Section 6.3 above, or the quality requirements pursuant to
Section 6.3 above, due in whole or in part to the negligence of Licensee; or

 

(v)           result from any consumer’s use or possession of Products but which
in no way involves the Licensed Mark; or

 

(vi)          result from any governmental action, including federal, state or
local, relating to Products.

 

14.2         Provided that Licensor has been offered the opportunity to lead the
defense against any claim brought against Licensee for a violation of Licensor’s
warranties and representations made in this Agreement, Licensor agrees to
indemnify and hold harmless Licensee against and from damages, costs and
reasonable attorney’s fees, if any, awarded to a third party against Licensee
because of a breach of Licensor’s warranties and representations contained
herein.

 

14.3         Notwithstanding the provisions above, neither party shall be liable
for any consequential damages suffered by the other party.  Consequential
damages shall not include damages for personal injury, property damage, or any
damages resulting from a breach of the confidentiality provisions of this
Agreement.

 

ARTICLE XV

SUBLICENSING

 

15.1         Licensee shall have the right to sublicense to third parties with
the consent of Licensor, which consent shall not be unreasonably withheld. The
sublicenses granted shall be pursuant to the following conditions:

 

A)           The sublicense agreement shall require the sublicensee to pay to
Licensee a royalty rate sufficiently high to ensure that Licensee pays to
Licensor a proportion of royalties received from its sublicensee on Products
sold from such sublicensees equal to the amounts that Licensor would have
received from Licensee had such Products been sold directly by Licensee.

 

B)            The sublicense agreement shall require compliance with all
obligations imposed on Licensee pursuant to this Agreement and each obligation
of Licensee in Sections 3.2, 3.3, 3.4, Articles V, VI, VII, IX, XI, XIII, XIV,

 

11

--------------------------------------------------------------------------------


 

XVI, and XIX shall be deemed to include an identical obligation by sublicensee.

 

C)            The sublicense agreement shall provide that upon expiration or
termination of this Agreement for whatever reason, such sublicense agreement
shall also immediately terminate or expire.

 

ARTICLE XVI

FORCE MAJEURE

 

16.1         Neither Licensor nor Licensee shall be liable to the other for any
failure to comply with any terms of the Agreement to the extent any such failure
is caused directly or indirectly by fire, strike, union disturbance, injunction
or other labor problems, war (whether or not declared), riots, insurrection,
government restrictions or other government acts, or other causes beyond the
control of or without fault on the part of either Licensor or Licensee. 
However, Licensee shall continue to be obligated to pay Licensor when due any
and all amounts which it shall have duly become obligated to pay in accordance
with the terms of this Agreement and Licensor shall continue to be bound to the
exclusivity provisions hereunder.  Upon the occurrence of any event of the type
referred to in this Section, the party affected thereby shall give prompt notice
thereof to the other party, together with a description of such event and the
duration for which such party expects its ability to comply with the provisions
of this Agreement to be affected thereby.  The party affected shall thereafter
devote its best efforts to remedy to the extent possible the condition giving
rise to such event and to resume performance of its obligations hereunder as
promptly as possible.

 

ARTICLE XVII

PURCHASE OPTION

 

17.1         For purposes of Article XVIII, the following terms shall have the
following meanings:

 

•      “Adjusted Net Sales” shall mean the Net Sales over the twenty-four (24)
calendar months immediately prior to and including the month of the Notice
Effective Date converted to United States Dollars pursuant to Section 8.5
divided by two (2).

 

•      The Purchase Notice shall be Licensee’s irrevocable notice to Licensor
that it is exercising the Purchase Option (as defined below) and may be
delivered to Licensor at any time during the Term of this Agreement prior to
May 31, 2024.

 

•      “Notice Effective Date” shall be specified by the Licensee in the
Purchase Notice and shall be the last day of a month at least thirty (30) days
following the date of the Purchase Notice.

 

12

--------------------------------------------------------------------------------


 

•      The Closing shall mean the closing of the transactions contemplated by
this Article XVIII and shall take place on the last business day of the month
immediately succeeding the Notice Effective Date.

 

17.2         During the full or partial Contract Years set forth below during
the Term of this Agreement, Licensee shall have the option to purchase (the
“Purchase Option”) the Licensed Mark in the Territory for a purchase price (the
“Purchase Price”) equal to a multiple of Adjusted Net Sales.

 

 

Notice Effective Date

 

Multiple of Adjusted
Net Sales up to the
Trigger Point

 

Multiple of Adjusted
Net Sales greater than
the Trigger Point

January 1, 2010 – December 31, 2010

 

***

 

***

January 1, 2011 – December 31, 2015

 

***

 

***

January 1, 2016 – December 31, 2025

 

***

 

***

 

17.3         At the Closing the following actions will be taken:

 

(a)

Licensor will deliver to Licensee, duly executed, the following:

 

 

 

 

(i)

a Trademark Assignment substantially in the form attached as Exhibit C and any
other documents deemed reasonably necessary to record Licensee’s Rights in each
of the countries covered by the Trademark Assignment;

 

 

 

 

(ii)

a receipt for the Purchase Price substantially in the form attached as
Exhibit D; and

 

 

 

 

(iii)

such other documents as are, in the reasonable opinion of counsel, necessary or
desirable to consummate the transactions contemplated by this Article XVIII.

 

 

 

(b)

Licensee will deliver to Licensor, duly executed, the following:

 

 

 

 

(i)

the Purchase Price; and

 

 

 

 

(ii)

such other documents as are, in the reasonable opinion of counsel, necessary or
desirable to consummate the transactions contemplated by this Article XVIII.

 

17.4         An illustration of the computation of the Purchase Price is set
forth in Exhibit E.

 

13

--------------------------------------------------------------------------------


 

ARTICLE XVIII

DISPUTE RESOLUTION

 

18.1         Any Claim asserted by Licensor against Licensee or by Licensee
against Licensor (a “Claim”) arising out of or related to this Agreement will be
resolved pursuant to the procedures described in this Article XVIII.

 

18.2         Should any Claim arise, Licensor and Licensee will first attempt to
resolve such Claim by entering into good faith negotiations by or among their
appropriate employees or officers.  Such negotiations will commence as soon as
practicable after either party has received notice from the other party of such
Claim, but no later than ten (10) days after such receipt, and will terminate
thirty (30) calendar days after such commencement.  During negotiations, the
parties will not have the right to any discovery.

 

18.3         Any Claim which has not been resolved pursuant to Section 18.2 will
be referred to good faith negotiations by or among one or more Vice Presidents
of Licensor and Licensee.  Such negotiations will commence as soon as
practicable after termination of the negotiations described in Section 18.2, but
not later than ten (10) business days thereafter, and will terminate thirty (30)
calendar days after such commencement.  During the negotiations, the parties
will not have the right to any discovery.

 

18.4         Any Claim which has not been resolved pursuant to Section 18.3 will
be determined by arbitration.  The arbitration will be conducted by three
arbitrators, the first to be appointed by Licensor, the second to be appointed
by Licensee, and the third to be appointed by the two arbitrators selected by
Licensor and Licensee.  The arbitration will be held in New York, New York and
will be conducted in accordance with the Commercial Arbitration Rules of the
AAA, except that the rules set forth in this Section 18.4 will govern such
arbitration to the extent they conflict with the rules of the AAA.  Licensor and
Licensee will use their best efforts to cause the arbitration to be conducted in
an expeditious manner.  Licensor and Licensee will use their best efforts to
cause the arbitration to be completed within sixty (60) days after selection of
the arbitrator.  In the arbitration, Ohio law will govern, except to the extent
that those laws conflict with the AAA and the provisions of this Section 18.4. 
There will be no discovery, except as the arbitrator will permit following a
determination by the arbitrator that the person seeking such discovery has a
substantial, demonstrable need.  All other procedural matters will be within the
discretion of the arbitrator.  In the event a person fails to comply with the
procedures in any arbitration in a manner deemed material by the arbitrator, the
arbitrator will fix a reasonable period of time for compliance and, if the
person does not comply within said period, a remedy deemed just by the
arbitrator, including an award of default, may be imposed.  The determination of
the arbitrator will be final and binding on the Licensor and Licensee.  Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

 

ARTICLE XIX

MISCELLANEOUS

 

19.1         Licensee agrees and acknowledges it shall have no claims or rights
whatsoever against Licensor for contributing to establish or to increase the
goodwill of the Licensed Mark or

 

14

--------------------------------------------------------------------------------


 

of the Products.

 

19.2         Licensor does not make any special payment whatsoever, in cash or
in kind, either directly or indirectly, to any third party with a view to
influencing unduly the decision of such third party in order to obtain any
benefit or advantage whatsoever.  Nothing herein authorizes Licensee to make any
such payment, either directly or indirectly, in the performance of its
obligations hereunder nor shall Licensor reimburse any such payments.

 

19.3         Licensee agrees and acknowledges that Licensor is the owner of all
rights, titles and interests in and to the Licensed Mark.  Sales by Licensee
shall be deemed to have been made by Licensor for purposes of trademark
registration and all uses of the Licensed Mark shall inure to the benefit of
Licensor for such purposes.

 

19.4         Licensee shall not use the Licensed Mark as all or a portion of a
corporate name or as all or a portion of any trade name or other designation
used by it to identify its business. Licensee’s employees shall not represent
themselves as being representatives of or otherwise employed by Licensor.

 

19.5         This Agreement contains the entire agreement between the parties
and supersedes any prior written or verbal agreements relating to this subject
matter between the parties in the Territory including that certain License
Agreement dated October 2, 2001.  This Agreement may not be altered except by an
instrument in writing signed by authorized representatives of the parties.

 

19.6         This Agreement shall be governed by the laws of the State of Ohio,
United States of America, without giving effect to the conflict of laws
principles thereof.

 

19.7         It is the intention of both parties to attempt to settle all issues
by good faith negotiations.

 

19.8         The article and section captions in this Agreement have been
inserted as a matter of convenience and are not part of this Agreement.

 

19.9         Any notice or other communication in connection with this Agreement
shall be in writing in the English language and sent by fax or electronic mail,
with a confirmation being sent by overnight delivery next day prepaid and
addressed to the respective parties as follows:

 

To Licensor:

Prestige Brands Holding, Inc.

90 N Broadway

 Irvington, New York 10533

USA

 


ATTENTION:   PETER MANN


FACSIMILE/EMAIL:  914-524-6819

 

15

--------------------------------------------------------------------------------


 

with copy to:

Charles N. Jolly

Secretary & General Counsel

Prestige Brands Holding, Inc.

90 N Broadway

Irvington, New York 10533

USA

 

To Licensee:

 

Vice President, External Business Development

Attn:  J. D. Weedman

The Procter & Gamble Company

One Procter & Gamble Plaza

Cincinnati, Ohio 45202

Fax #513-983-0911

 

with copies to:

 

T. L. Overbey, Esq.

The Procter & Gamble Company

Legal Division

One Procter & Gamble Plaza

Cincinnati, Ohio 45202

Fax #513-983-4274

 

or such other addresses as shall be designated by written notice.

 

19.10       This Agreement does not constitute Licensee as the agent or legal
representative of Licensor, or Licensor as the agent or legal representative of
Licensee for any purpose whatsoever.  Licensee is not granted any right or
authority to assume or to create any obligation or responsibility, expressed or
implied, on behalf of or in the name of Licensor or to bind Licensor in any
manner or thing whatsoever; nor is Licensor granted any right or authority to
assume or create any obligation or responsibility, expressed or implied, on
behalf of or in the name of Licensee or to bind Licensee in any manner or thing
whatsoever.  No joint venture or partnership between Licensee and Licensor is
intended or shall be inferred.

 

19.11       All inquires by third parties with respect to this Agreement shall
be directed to Licensor.

 

19.12       This Agreement may be executed in counterparts, each of which shall
be deemed to constitute an original, but all of which together shall constitute
one and the same instrument.

 

19.13       Should any part or provision of this Agreement be held to be
invalid, the validity of the remaining provisions shall be unaffected.

 

19.14       Any provision of this Agreement which shall be, or shall be
determined to be, invalid shall be ineffective, but such invalidity shall not
affect the remaining provisions hereof.

 

16

--------------------------------------------------------------------------------


 

19.15       In the event either party shall at any time waive any of its rights
under this Agreement or the performance by the other party of any of its
obligations hereunder, such waiver shall not be construed as a continuing waiver
of the same rights or obligations or a waiver of any other rights or
obligations.

 

19.16       Neither party shall make any press release concerning the existence
of this Agreement without the prior written agreement of the other party. The
party wishing to make the press release shall submit to the other in writing the
proposed text of the release.  Failure by that party to approve such materials
in writing within ten (10) business days of its receipt of same shall constitute
disapproval, provided however, that if the party wishing to make the release
does not receive a response to its request for approval of submitted materials
within the allotted ten (10) business days, it may notify the other party in
writing that it has not received yet a response.  The other party shall then
have five (5) additional business days to respond to the submitted materials. 
If it fails to respond after notice within five (5) additional business days,
the materials shall be deemed approved

 

19.17       Licensee understands that this License may not constitute all the
consents or licenses required in order to manufacture, import, and/or sell the
Products, and expressly covenants to obtain all other such licenses or consents
that may be so required.

 

19.18       In evaluating and entering into this Agreement, neither Licensor nor
Licensee relied and are not relying on any representations, warranties or other
statements, whether oral or written, of the other, except those representations
and warranties specifically set forth in this Agreement.

 

19.19       The form of this Agreement has been negotiated by or on behalf of
Licensee and Licensor, each of which was represented by attorneys who have
carefully negotiated the provisions hereof.  Each party acknowledges that it has
been advised to, and has had the opportunity to consult with its personal
attorney prior to entering into this Agreement. No law or rule relating to the
construction or interpretation of contracts against the drafter of any
particular clause should be applied with respect to this Agreement.

 

19.20       Whenever action must be taken (including the giving of notice or the
delivery of documents) under this Agreement during a certain period of time or
by a particular date that ends or occurs on a non-business day, then such period
or date shall be extended until the immediately following business day.  As used
herein, “business day” means any day other than Saturday, Sunday or a federal or
Ohio holiday.

 

19.21       Notwithstanding anything contained in this Agreement to the
contrary, nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

19.22       This Agreement and/or any exhibits, schedules or attachments may not
be amended or modified in any respect except by a written agreement signed by
the parties hereto or thereto.

 

17

--------------------------------------------------------------------------------


 

19.23       Except as specifically provided to the contrary in this Agreement,
all costs and expenses incurred in connection with this Agreement shall be paid
by the party incurring such expenses.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

THE PROCTER & GAMBLE COMPANY

Prestige Brands Holdings, Inc.

 

 

 

 

Signature:

/s/ Jeffrey D. Weedman

 

Signature:

/s/ Peter Mann

 

 

Jeffrey D. Weedman

 

Peter Mann

 

Vice President

 

Chief Executive Officer

 

External Business Development

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT B – QUARTERLY REPORTING TEMPLATE

 

 

 

 

 

Month

 

Month

 

Month

 

QUARTER

COUNTRY

 

 

 

1

 

2

 

3

 

TOTAL

Russia

 

Gross Sales

 

 

 

 

 

 

 

 

 

 

Total Deductions

 

 

 

 

 

 

 

 

 

 

Itemized Deduction #1

 

 

 

 

 

 

 

 

 

 

Itemized Deduction #2

 

 

 

 

 

 

 

 

 

 

Itemized Deduction #3

 

 

 

 

 

 

 

 

 

 

etc.

 

 

 

 

 

 

 

 

 

 

Net Sales (Local Currency)

 

 

 

 

 

 

 

 

 

 

Exchange Rate

 

 

 

 

 

 

 

 

 

 

Net Sales (U.S. $)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ukraine

 

Gross Sales

 

 

 

 

 

 

 

 

 

 

Total Deductions

 

 

 

 

 

 

 

 

 

 

Itemized Deduction #1

 

 

 

 

 

 

 

 

 

 

Itemized Deduction #2

 

 

 

 

 

 

 

 

 

 

Itemized Deduction #3

 

 

 

 

 

 

 

 

 

 

etc.

 

 

 

 

 

 

 

 

 

 

Net Sales (Local Currency)

 

 

 

 

 

 

 

 

 

 

Exchange Rate

 

 

 

 

 

 

 

 

 

 

Net Sales (U.S. $)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Belarus

 

<repeat for each country>

 

 

 

 

 

 

 

 

Latvia

 

“

 

 

 

 

 

 

 

 

Estonia

 

“

 

 

 

 

 

 

 

 

Lithuania

 

“

 

 

 

 

 

 

 

 

Kazakhstan

 

“

 

 

 

 

 

 

 

 

Uzbekistan

 

“

 

 

 

 

 

 

 

 

Armenia

 

“

 

 

 

 

 

 

 

 

Azerbeijan

 

“

 

 

 

 

 

 

 

 

Georgia

 

“

 

 

 

 

 

 

 

 

Kyrgystan

 

“

 

 

 

 

 

 

 

 

Tadjikistan

 

“

 

 

 

 

 

 

 

 

Turkmenistan

 

“

 

 

 

 

 

 

 

 

Mongolia

 

“

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAND TOTALS

 

 

 

 

 

 

 

 

 

 

Gross Sales

 

 

 

 

 

 

 

 

 

 

Total Deductions

 

 

 

 

 

 

 

 

 

 

Itemized Deduction #1

 

 

 

 

 

 

 

 

 

 

Itemized Deduction #2

 

 

 

 

 

 

 

 

 

 

Itemized Deduction #3

 

 

 

 

 

 

 

 

 

 

etc.

 

 

 

 

 

 

 

 

 

 

Net Sales (Local Currency)

 

 

 

 

 

 

 

 

 

 

Exchange Rate

 

 

 

 

 

 

 

 

 

 

Net Sales (U.S. $)

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT OF TRADEMARKS

 

WHEREAS, Prestige Brands Holdings, Inc., a Delaware corporation, having its
principal place of business at 90 N. Broadway, Irvington, New York 10533
(hereinafter “Assignor”), is the owner of the trademarks and the trademark
registrations and applications set forth on Schedule A of this Assignment
(hereinafter collectively referred to as the “Trademarks”);

 

WHEREAS, The Procter & Gamble Company, an Ohio corporation, having its principal
place of business at One Procter & Gamble Plaza, Cincinnati, Ohio 45202
(hereinafter “Assignee”), desires to acquire all right, title and interest in
and to the Trademarks, together with the goodwill of the business symbolized by
the Trademarks; and

 

WHEREAS, Assignor and Assignee are desirous of making this Assignment a matter
of record.

 

NOW, THEREFORE, in accordance with Assignee’s option in the Trademark License
Agreement and Option to Purchase and for good and valuable consideration the
full receipt and sufficiency of which is hereby acknowledged (further detailed
in said License), and intending to be legally bound hereby, Assignor hereby
sells, assigns, transfers and conveys unto Assignee all of its right, title, and
interest in and to the aforesaid Trademarks, together with the goodwill of the
business symbolized by the Trademarks.

 

FURTHER, Assignor hereby covenants, agrees and undertakes to execute all
confirmatory assignments, lawful oaths, and any other papers which Assignee may
reasonably

 

20

--------------------------------------------------------------------------------


 

deem necessary or desirable for securing to Assignee or for maintaining for
Assignee the Trademarks hereby assigned, all without further compensation to
Assignor.

 

 

PRESTIGE BRANDS HOLDINGS, INC.

 

THE PROCTER & GAMBLE COMPANY

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Name

 

Name

 

 

 

 

 

 

Title

 

Title

 

 

 

 

 

 

Date

 

Date

 

21

--------------------------------------------------------------------------------


 

Schedule A to Assignment

 

To be drafted upon exercise of option.

 

22

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PURCHASE PRICE RECEIPT

 

Pursuant to the Trademark License Agreement and Option to Purchase effective
January 1, 2006 (the “Agreement”) between The Procter & Gamble Company
(“Licensee”) and Prestige Brands Holdings, Inc. (“Licensor”), Licensor hereby
acknowledges receipt from Licensee of [insert Purchase Price] as a result of
Licensee exercising its Purchase Option pursuant to the Agreement.

 

Dated:  [Insert date of Closing]

 

THE PROCTER & GAMBLE COMPANY

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Accepted and Agreed:

 

PRESTIGE BRANDS HOLDINGS, INC.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

23

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PURCHASE PRICE ILLUSTRATIONS

 

Set forth below are two illustrations of the Purchase Price computation using
the indicated assumptions:

 

1.     Purchase Notice – delivered to Licensor on February 15, 2011 with a
Notice Effective Date of March 31, 2011.

 

Trigger Point - $26MM (Net Sales in the Territory from January 1, 2005 through
December 31, 2005)

 

Net Sales from April 1, 2009 through March 31, 2011 - $50MM

 

Adjusted Net Sales - $25MM

 

Purchase Price - $25MM x *** = $***MM

 

2.     Purchase Notice – delivered to Licensor on May 15, 2016 with a Notice
Effective Date of June 30, 2016

 

Trigger Point - $26MM

 

Net Sales from July 1, 2014 through June 30, 2016 - $90MM

 

Adjusted Net Sales - $45MM

 

Purchase Price -

 

$***MM

 

($26MM x ***)

 

 

+***MM

 

($19MM x ***)

 

 

$***MM

 

 

 

24

--------------------------------------------------------------------------------